DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 18 is objected to because of the following informalities: claim 18 is not include a "." at the end of the sentence. Appropriate correction is required.
Drawings/Specification
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not any reference numbers.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Additionally, the drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the elements in claims 16–18 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
"the one or more extruders are configured to be retractable within the carriage via a respective aperture" in claim 16;
"the one or more extruders are configured as smart devices" in claim 17;
"automatic speed and oscillation controls that are configurable by the processor" in claim 18;
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


	Claim Rejections - 35 USC § 112 (Written Description)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16–18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
As demonstrated in the relevant section below, the specification fails to disclose sufficient corresponding structure(s) to perform function(s) of:
"the one or more extruders are configured to be retractable within the carriage via a respective aperture" in claim 16;
"the one or more extruders are configured as smart devices" in claim 17;
"automatic speed and oscillation controls that are configurable by the processor" in claim 18;
This/these limitation(s) is/are indefinite because the applicant has in effect failed to particularly point out and distinctly claim the invention(s) as required by 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. Such a limitation(s) also lack(s) an adequate written description as required by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, because an indefinite, unbounded functional limitation would cover all ways of performing a function and indicate that the inventor has not provided sufficient disclosure to show possession of the invention(s). (See MPEP 2163.03 (VI)).

Claim Rejections - 35 USC § 112 (Indefinite Limitations)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10, 12 – 13, and 16–18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As a claim 10, the recitation of "the one or more sensors" lacks antecedent basis.
	Claim 11 is rejected for the same reasons via its dependency on claim 10.
	As to claim 12, the recitation of "the carriage" lacks antecedent basis.
	Claims 13 and 16 – 18 are rejected for the same reasons via their dependency on claim 12.
	As to claim 13, this claim recites "each extruder" in line 1. This limitation implies the presence of more than one extruder; however, claim 12 recites "one or more extruders." The recitation of "each extruder" in claim 13 is indefinite because one of ordinary skill in the art is unable to ascertain the least number of extruders which are claimed.
	Claim 13 recites "an associated aperture." This limitation is indefinite because one of ordinary skill in the art is unable to ascertain the least number of apertures claimed. For example claim 12 recites the open class "one or more apertures" but claim 13 does not associate the recitation of "an associated aperture" with the class set out in claim 12. All of the above is to say, what is the least number of apertures claimed claim 13?
	As to claim 16, recites "a respective aperture." This limitation is indefinite because one of ordinary skill in the art is unable to ascertain the least number of apertures claimed. For example claim 12 recites the open class "one or more apertures" but claim 16 does not associate the recitation of " a respective aperture " with the class set out in claim 12. All of the above is to say, what is the least number of apertures claimed claim 16?
As to claim 17, the term “smart” is a relative term which renders the claim indefinite. The term “smart” is not defined by the claim. While reference is made to "smart devices having automatic speed oscillation controls to reduce material contamination" in [0032], this description does not provide a standard for ascertaining the requisite degree and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
	As to claim 18, the recitation of "the processor" lacks antecedent basis.
As to claims 16–18, the recitations of "the one or more extruders are configured to be retractable within the carriage via a respective aperture" in claim 16, "the one or more extruders are configured as smart devices" in claim 17, and "automatic speed and oscillation controls that are configurable by the processor" invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, materials, or acts for performing the entire claimed functions and to clearly link the respective structures, materials, or acts to the respective function. While [0031–32] uses the same language, the specification fails to provide the corresponding structure for performing the claimed invention. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Double Patenting
Claim 10 objected to under 37 CFR 1.75 as being a substantial duplicate of claim 2. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1–5, 8–13, and 16–18 is/are rejected under 35 U.S.C. 103 as being unpatentable over SCHMEHL PG Publication No. 20150137402 in view of ZINNIEL PG Publication No. 20100327479.
As to claim 1, SCHMEHL discloses a three-dimensional printer system, the system comprising:
	 a platform for supporting printed objects (Figure 7, 708; ¶51);
	 a filament cartridge station housed in an inner portion of the printer (702; ¶51–54); and
	 a printer arm configured to select a filament cartridge (712/714; ¶56–57);
	SCHMEHL is generally silent to features housing the internal components and, therefore, fails to disclose: 
a housing having front portion and a rear portion;
an area for a plurality of filament rolls, the area being accessible via the rear portion of the housing; and
a door on the front portion of the housing. 
ZINNIEL teaches:
a housing having front portion (See Figure 1) and a rear portion (portion opposite the portion of the housing facing the viewer in Figure 1);
an area for a plurality of filament rolls, the area being accessible via the rear portion of the housing (the upper part of the rear portion of the housing); and
a door on the front portion of the housing (see hinges located above and below 24/26 in Figure 1). 
It would have been obvious to one of ordinary skill in the art as of the effective filing date to incorporate the teachings of ZINNIEL into the disclosure of SCHMEHL for the benefit of forming a build chamber with an enclosed environment where the additive manufacturing takes place (as taught by SCHMEHL at ¶20) 
	As to claim 2, SCHMEHL and ZINNIEL make obvious the system of claim 1.
SCHMEHL further discloses wherein the printer arm includes an extruder assembly (¶57). 
	As to claim 3, SCHMEHL and ZINNIEL make obvious the system of claim 2.
SCHMEHL further discloses wherein the extruder assembly configured to move horizontally in the housing to process the component on the supporting platform (¶51). 
	As to claim 4, SCHMEHL and ZINNIEL make obvious the system of claim 2.
SCHMEHL further discloses wherein the extruder assembly is mounted on a rail for moving horizontally in the housing (Figure 7 and ¶51). 
	As to claim 5, SCHMEHL and ZINNIEL make obvious the system of claim 4.
SCHMEHL further discloses wherein the rail is configured to move vertically in the housing for the extruder assembly to process the component on the supporting platform (712; ¶51's "second robotic system 712 (such as the x-y-z positioning assembly described above)). 
	 As to claim 8, SCHMEHL and ZINNIEL make obvious the system of claim 2.
SCHMEHL further discloses one or more sensors mounted to the extruder assembly (¶47).
	As to claim 9, SCHMEHL and ZINNIEL make obvious the system of claim 1.
SCHMEHL further discloses comprising:
	an extruder assembly mounted to the printer arm (¶57).
	As to claim 10, SCHMEHL and ZINNIEL make obvious the system of claim 9.
SCHMEHL further discloses a processor configured to receive measurements from the one or more sensors, and control at least one property of the extruder assembly based on the received measurements (¶23–24).
	As to claim 11, SCHMEHL and ZINNIEL make obvious the system of claim 10.
SCHMEHL further discloses wherein the extruder assembly includes one or more extruders, and wherein the at least one property of the extruder assembly is associated with the one or more extruders (¶23–24). 
	As to claim 12, SCHMEHL and ZINNIEL make obvious the system of claim 9.
SCHMEHL further discloses wherein the extruder assembly includes one or more extruders (¶57) and teaches a mount for the carriage which includes an apertures (Figure 6, 614 ¶49).
It would have been obvious to one of ordinary skill in the art as of the effective filing date to combine the teachings into the embodiment of SCHMEHL's Figure 7 for the benefit o attaching the extruder to the carriage in a manner which allows the extruder to engage a motor (as taught by SCHMEHL at ¶49).
The obvious combination above would arrive at the carriage includes one or more apertures and the extruder assembly includes one or more extruders.
	As to claim 13, SCHMEHL and ZINNIEL make obvious the system of claim 12.
The obvious combination above would arrive at wherein each extruder is attached to the carriage via an associated aperture. 
	As to claim 16, SCHMEHL and ZINNIEL make obvious the system of claim 12.
The obvious combination above would arrive at wherein the one or more extruders are configured to be retractable within the carriage via a respective aperture (Figure 6, 614 ¶49).
	As to claim 17, SCHMEHL and ZINNIEL make obvious the system of claim 12.
SCHMEHL and ZINNIEL, by arriving at the limitations of claim 12, are considered to arrive at wherein further discloses wherein the one or more extruders are configured as smart devices (see SCHMEHL at ¶23–24).
	As to claim 18, SCHMEHL and ZINNIEL make obvious the system of claim 17.
SCHMEHL and ZINNIEL, by arriving at the limitations of claim 12, are considered to arrive at wherein the one or more extruders include automatic speed and oscillation controls that are configurable by the processor (see SCHMEHL at ¶23–24).
Claim(s) 6–7 is/are rejected under 35 U.S.C. 103 as being unpatentable over SCHMEHL PG Publication No. 20150137402 and ZINNIEL PG Publication No. 20100327479, as applied in the rejection of claim 4 above, and in further view of CASSARA PG Publication No. 20160039149. 
SCHMEHL and ZINNIEL remain as applied in the rejection of claim 4 above.
As to claim 6, SCHMEHL and ZINNIEL make obvious the system of claim 4.
SCHMEHL and ZINNIEL fail to make obvious a user interface arranged on the housing. 
CASSARA teaches a user interface arranged on the housing (Figure 1, 120; ¶45).
It would have been obvious to one of ordinary skill in the art as of the effective filing date to incorporate the teaching of CASSARA with the disclosure of modified SCHMEHL for the benefit of enabling the system to receive inputs from a user (as taught by CASSARA at ¶45).
	As to claim 7, SCHMEHL and ZINNIEL make obvious the system of claim 6.
SCHMEHL and ZINNIEL fail to make obvious wherein the user interface is configured to receive a user input 
CASSARA further teaches wherein the user interface is configured to receive a user input (Figure 1, 120; ¶45).
It would have been obvious to one of ordinary skill in the art as of the effective filing date to incorporate the teaching of CASSARA with the disclosure of modified SCHMEHL for the benefit of enabling the system to receive inputs from a user (as taught by CASSARA at ¶45).
Claim(s) 14–15 is/are rejected under 35 U.S.C. 103 as being unpatentable over SCHMEHL PG Publication No. 20150137402 and ZINNIEL PG Publication No. 20100327479, as applied in the rejection of claim 1 above, and in further view of HOCKER PG Publication No. 20170266876. 
SCHMEHL and ZINNIEL remain as applied in the rejection of claim 1 above.
As to claim 14, SCHMEHL and ZINNIEL make obvious the system of claim 1.
SCHMEHL and ZINNIEL fail to make obvious a fan assembly configured to induce air flow around the extruder assembly. 
HOCKER teaches a fan assembly configured to induce air flow around the extruder assembly (Figure 3B, 343).
It would have been obvious to one of ordinary skill in the art as of the effective filing date to incorporate the teachings of HOCKER into the disclosure of modified SCHMEHL for the benefit of controlling the temperature the extruder assembly (as taught by HOCKER at ¶62). 
	As to claim 15, SCHMEHL and ZINNIEL make obvious the system of claim 14.
SCHMEHL and ZINNIEL fail to make obvious wherein the fan assembly includes one or more cooling fans.
HOCKER further teaches wherein the fan assembly includes one or more cooling fans (Figure 3B, 343).
It would have been obvious to one of ordinary skill in the art as of the effective filing date to incorporate the teachings of HOCKER into the disclosure of modified SCHMEHL for the benefit of controlling the temperature the extruder assembly (as taught by HOCKER at ¶62). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20060156978's modular fabrication system (all); and 
US 20190176392's modular printing system (Figure 4).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANLEY L CUMMINS IV whose telephone number is (469)295-9048. The examiner can normally be reached Monday-Friday 9:30 a.m. - 6:00 p.m. (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S Del Sole can be reached on (571)272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANLEY L CUMMINS IV/Examiner, Art Unit 1743